DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s 371 National Stage Benefit of PCT/2019/0191 filed February 22, 2019 which claims benefit to Provisional Application 62/633,750 filed February 22, 2018 is acknowledged by the USPTO.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Any Figure numbers or element numbers which are used to show the different parts or elements of the device in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Applicant is reminded regarding drawings in a utility application, element numbers are to be used instead of “stainless steel threads”, “3-d printed drain” etc. as shown in Figure 1.  
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Interpretation
Applicant is advised that claims have been given its broadest reasonable interpretation. The broadest reasonable interpretation of the claim for search and patentability determination is the following.  A fog harvesting device comprising a frame, a vertical wire array comprising wires which is connected to the frame.  Claim 1, is a frame attached to the frame is a vertical wire array which reads on a metal or plastic screen.  Although applicant may think the claim defines over mesh or other types of screens.  The office is reading Claim 1, as a frame and vertical array of wire.  Applicant has taught in the specification that the wire material is any material not limited to steel, steel alloys, copper, aluminum, “other suitable elemental metal”, metal composites, metal alloy, polyesters, nylon, rayon other suitable polymer or plastic, Teflon, any fiber material, carbon fiber and any suitable combination.  The wires can be coated with a hydrophobic or super hydrophobic coating.  From the specification, the hydrophobic or super hydrophobic coatings includes fluorosilane, alkyl-thiol, and natural waxes such as beeswax. [Note Page 11 of Specification]  Applicant is advised that the wire and the coating on the wire being Teflon is double inclusive.   Applicant is also reminded that metals such as stainless steel, steel, metal alloys are hydrophobic materials. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, is directed to a fog harvester which includes a vertical frame which is coupled to a vertical wire array.  The system of claim 19 including two fog harvesters connected together does not further limit the fog harvester.  Similarly in claim 23, the method of using a device does not further limit the device.  Applicant is advised that claim 19 should be drafted as an independent claim which includes the fog harvesting device.  Claim 23, should be drafted as an independent method of using the device and include all of the device limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 19 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., US Patent 9,352,258.
	Park et al. teach a structure for collecting liquid droplets from air or from fog.  Specifically, Park teaches a highly efficient permeable structure for collection of liquid droplets from aerosols, the aerosol can be a fog.  The permeable structure includes strands having a characteristic radius and characteristic spacing and a characteristic spacing ratio wherein the outermost surface of the strands includes a material having low contact angle hysteresis for the liquid.  The material and characteristic spacing is selected such that the liquid droplets adhered to the structure will run from the structure under gravity.  [Note Column 1 line 62 to Column 2, line 58].  The permeable structure includes a metallic mesh which can retain a complex 3 dimensional structure which can enhance the efficiency of liquid collection.  The liquid aerosols (i.e. fog, colloidal particles of water in air) have a size in the range from 1 micron to 40 microns, the aerosol permeable structure is a structure includes many small openings, pores or changes through which the aerosol can pass.  The structure is permeable to the aerosol, so that the aerosol passes through the aerosol permeable structure , such that the droplets impact the permeable structure and are retained thereon.  As more droplets impact the permeable structures the droplets will coalesce and the coalesced droplets can then be collected by flowing or dripping from the structure by gravity or can include mechanical agitation.  The permeable structure includes may interlaced or interconnected strands or wire which reads on applicant’s wire array.  The strands can be metal and the metals can be coated with a polymer coating which influence the liquid collecting properties (wetting properties which include hydrophobicity, hydrophilicity, oleophobicity, advancing contact angle, receding contact angle, angle hysteresis) of the permeable structure forming a mesh or screen wherein the strands can have a characteristic radius and spacing between adjacent parallel stands.[Note Column 5, lines 3 to Column 6, line 54]  The wire array or permeable structure can includes strands which can be filamentous, being much longer than they are wide. The aerosol permeable structure of Park and design as shown by the figures fully anticipate applicant’s claims as drafted. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-12, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. 9,352,258.
Park et al. teach the invention substantially as claimed for reasons delineated above and the following.  Park teaches a permeable structure or framework of mesh or a plurality of stands or wire in an array for liquid collection.  The material can be metal, the metal can include a coating, and the strand material can be polymeric material.  The permeable structure is designed for fog harvesting, or collection of water from fog.  The  permeable structure is a mesh configuration having a simple pattern and dimensioned such that the strands are oriented such that there is a characteristic spacing and different spacing in different directions.  The liquid collecting permeable structures include flat or curved woven wire mesh and one or more layers of mesh to capture omnidirectional fog/mist flow.  The permeable structures can be designed to be used in air absorbers, and other filters to allow particles or liquid droplets under a certain to pass through while almost completely blocking particles above a threshold size.  The permeable membrane of Park can include various coatings on the wires or strands for improving wetting abilities.  Regarding applicant’s limitations to the frame being sized and shaped to accommodate the wires and to use threaded rods for attachment of the wires as claimed, this considered to be obvious to one having ordinary skill in the art familiar with filter design, screens, water collection devices and fog harvesting.  Regarding applicant’s system which includes at least two fog harvesters which are coupled together, Park teaches a permeable structure for the collection of fog or harvesting liquid from an aerosol, to duplicate the fog harvester or to use two or more harvesters would have been obvious as it has been well established that the duplication of parts for multiplied effect where one has been taught would have been obvious to one having ordinary skill in the art.  It is maintained that the concept of providing a fog harvesting device using a permeable structure which includes a wire array or strands in an array where the strands are metals or composites or polymeric material and can include hydrophobic coating to enhance water or liquid collection has been fully taught by Park rendering applicant’s invention as a whole obvious to one having ordinary skill in the art at the time of filing or the time the invention was made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pisarenko et al. teach a device for collecting liquid from air.  Alvarez et al. teach surfaces with high surface areas for enhanced condensation and airborne liquid droplet collection.  Yaghi et al. teach atmospheric moisture harvester systems. Boudreault teach method and apparatus for harvesting water from air.  Witchey teach an apparatus and method of harvesting air borne moisture.  Lessey teaches a water vapor extractor.  Abahusayn teach a liquid aerosol collector.  Damak et al. teach systems and method for collecting species from fluids.  Kim et al. teach sorption based atmospheric water harvesting device.  Goelet teach a system for water extraction from air.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                      Primary Examiner, Art Unit 1771